PUBLISHED ORDER SUSPENDING RESPONDENT FROM THE PRACTICE OF LAW IN INDIANA FOR NONCOOPERATION

On June 19, 2015, in Cause No. 48S00-1506-DI-378, this Court ordered Respondent to show cause why Respondent should not be immediately suspended from the practice of law in this state for failure to cooperate with the Commission’s investigation of a grievance, No. 15-1059, filed against Respondent. On September 17, 2015, in Cause No. 48S00-1509-DI-543, and on September 30, 2015, in Cause No. 48S00-1509-DI-544, this Court entered similar show cause orders with respect to grievance Nos. 16-0023 and 16-0041, respectively. Each order required that Respondent show cause in writing within ten days of service of the order. Respondent has not submitted a response to the Court’s order to show cause in any of the cases. In all three cases, the Commission has filed a “Request for Ruling and to Tax Costs” asserting that Respondent still has not cooperated, to which Respondent has not responded.
Respondent is already under suspension as ordered in Cause No. 48S00-1504-DI-175. Being duly advised, the Court ORDERS that Respondent also be shown to be suspended from the practice of law for noncooperation with the Commission in DI-378, DI-543, and DI-544, effective immediately. Pursuant to Admission and Discipline Rule 23(10)(f)(3), the suspension in each case shall continue until: (1) the Executive Secretary of the Disciplinary Commission certifies to the Court that Respondent has cooperated fully with the investigation; (2) the investigation or any disciplinary proceedings arising from the investigation are disposed of; or (3) until further order of this Court, provided there are no other suspensions then in effect.
IT IS FURTHER ORDERED, pursuant to Admission and Discipline Rule 23(10)(f)(5), that Respondent reimburse the Disciplinary Commission $526.96 for the costs of prosecuting the proceeding in DI-378. The Court declines to separately order a reimbursement of costs in DI-543 and DI-544.
All Justices concur.